           Case 1:19-cv-03142-KBJ Document 9 Filed 11/15/19 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
JOSE RIVERA, et al.,                          )
                                              )
               Plaintiffs,                    )
                                              )
               v.                             )       No. 19-cv-3142 (KBJ)
                                              )
JUAN NUALA, et al.,                           )
                                              )
               Defendants.                    )
                                              )

             GENERAL ORDER AND GUIDELINES FOR CIVIL CASES
                 BEFORE JUDGE KETANJI BROWN JACKSON

        This General Order applies to all cases assigned to the Civil Calendar of Judge
Ketanji Brown Jackson. In order to administer this civil action fairly and in a manner
that is consistent with the litigants’ general interest in completing this litigation
efficiently, it is hereby

      ORDERED that all counsel and pro se litigants (referred to herein as “counsel”)
must familiarize themselves with both the Federal Rules of Civil Procedure and the
Local Civil Rules of the United States District Court for the District of Columbia. 1 It is

       FURTHER ORDERED that all counsel must comply with this General Order,
including the attached Appendix that contains specific directives regarding
Communications with the Court, Hearings, Filing, Discovery, Motions and Stipulations,
Alternative Dispute Resolution, and Settlement. The Court will hold the parties and
counsel responsible for following these directives; failure to conform to this Order
may, when appropriate, result in the imposition of sanctions.


DATE: November 15, 2019                       Ketanji Brown Jackson
                                              KETANJI BROWN JACKSON
                                              United States District Judge




1
 The Local Civil Rules, including recent amendments and supplements, are available at
http://www.dcd.uscourts.gov/court-info/local-rules-and-orders/local-rules.
           Case 1:19-cv-03142-KBJ Document 9 Filed 11/15/19 Page 2 of 9



          APPENDIX TO GENERAL ORDER AND GUIDELINES
     FOR CIVIL CASES BEFORE JUDGE KETANJI BROWN JACKSON


1.   COMMUNICATIONS WITH THE COURT RELATING TO SCHEDULING
     OR OTHERWISE

     (a)      Form of Communications. Communications with the Court should be in
              writing and only by written motion, opposition, and reply—not by letter.
              Ex parte communication with Judge Jackson (either directly or through
              her law clerks) is inappropriate.

     (b)      Status or Scheduling Inquiries. Unless otherwise noted, oral inquiries
              concerning the status or scheduling of any pending matter are disfavored.
              If counsel nevertheless needs to make such an oral inquiry, it shall be
              made to the Courtroom Deputy Clerk, Mrs. Gwen Franklin (202-354-
              3145) rather than to Chambers. If Ms. Franklin is unavailable, the inquiry
              shall be made to her designated substitute in the Clerk’s Office. Counsel
              shall follow the instructions that Ms. Franklin (or her substitute) provides.
              In an actual emergency, Chambers can be reached at 202-354-3350.

     (c)      Assistance with CM/ECF. Chambers cannot assist with questions
              regarding CM/ECF; any such inquiries should be made to the CM/ECF
              Help Line (202-354-3190).

2.   HEARINGS

     (a)      Appearances at Hearings and Conferences. All courtroom proceedings,
              unless otherwise indicated, will be conducted in Courtroom 17 of the
              E. Barrett Prettyman United States Courthouse, 333 Constitution
              Ave., NW, Washington, DC 20001. The Court expects the counsel who
              will be speaking on behalf of each party to appear in person; additional
              participants can arrange to appear by phone, but absent extraordinary
              circumstances, such participation will be limited to monitoring the
              proceedings (not speaking). In addition, counsel must have all necessary
              calendars available with them for possible scheduling of future events
              related to the case, including calendars of co-counsel (to the extent
              possible).

     (b)      Rescheduling Hearings.

              i)     Requests to reschedule hearings are strongly discouraged. Counsel
                     who seek to change a previously scheduled hearing date shall
                     confer with opposing counsel and shall file a written motion at
                     least four (4) business days prior to the scheduled hearing date.
                     This written request must demonstrate that there is good cause for
           Case 1:19-cv-03142-KBJ Document 9 Filed 11/15/19 Page 3 of 9



                     rescheduling the proceeding and must propose three alternative
                     dates and times for the hearing that would be convenient for all
                     parties in the case. If counsel’s suggested dates and/or times are
                     not available on the Court’s calendar, the Court may reset the
                     hearing for an alternative date and time of its choosing. In its
                     discretion, the Court may decide that a previously scheduled
                     hearing is not necessary and take the hearing off the calendar.

              ii)    If the Court is closed, or if the opening time for the start of the
                     Court’s day is delayed because of inclement weather or an
                     unforeseen emergency, the Courtroom Deputy Clerk will
                     reschedule any hearings that were scheduled to take place during
                     the period when the Court was closed.

3.   FILING GUIDELINES

     (a)      Service of the Complaint. The Plaintiff(s) shall promptly serve the
              complaint in accordance with Rule 4 of the Federal Rules of Civil
              Procedure and shall file the proof(s) of service with the Court. If
              Plaintiff fails to serve properly a copy of the complaint in the time Rule 4
              prescribes, the Court may dismiss the action.

     (b)      Amended Pleadings: Any amended pleadings shall be accompanied by a
              redline comparison of the original and amended pleading.

     (c)      Electronic Case Filing (ECF).

              i)     Except as otherwise provided in LCvR 5.4, all documents to be
                     filed with the Court must be filed through the Court’s CM/ECF
                     system.

              ii)    Each attachment to a filing (e.g., supporting memorandum,
                     statement of material facts, each exhibit, each affidavit, and
                     proposed order) must be filed as a separate PDF and
                     appropriately labeled in ECF. Counsel should submit PDFs in
                     the smallest file size possible.

              iii)   A pro se party may obtain a CM/ECF password from the Clerk with
                     leave of Court. To obtain leave of Court, the pro se party must file
                     a written motion entitled “Motion for CM/ECF User Name and
                     Password,” describing the party’s access to the internet, confirming
                     the capacity to file documents and receive the filings of other
                     parties electronically on a regular basis, and certifying that he or
                     she either has successfully completed the entire Clerk’s Office on-
                     line tutorial or has been permitted to file electronically in other
                     federal courts.




                                              2
           Case 1:19-cv-03142-KBJ Document 9 Filed 11/15/19 Page 4 of 9



              iv)   Instructions for filing sealed documents in non-sealed cases are
                    available at http://dcd-
                    dev.jdc.ao.dcn/sites/dcd/files/AttySealedCivilREVMay2014.pdf.

     (d)      Courtesy Copies. Counsel shall provide Chambers, not the Clerk’s
              Office, with a printed courtesy copy, with ECF headers, of any electronic
              submission that, along with exhibits, numbers one hundred (100) pages
              or more in total length. Such courtesy copies shall be in binders, three-
              hole punched, with double-sided pages. Exhibits shall be tabbed for ease
              of reference. The Court otherwise does not accept courtesy copies; the
              Court will contact the filing party if a courtesy copy of any particular
              submission is required.

4.   DISCOVERY

     (a)      Discovery Material. Discovery material shall not be filed with the Court
              unless so ordered. See LCvR 5.2(a).

     (b)      Discovery Disputes. Counsel are referred to LCvR 26.2 and are expected
              to comply fully with its directives. Moreover, counsel are required, under
              Fed. R. Civ. P. 26(c) and 37, as well as LCvR 7(m), to confer in good
              faith in an effort to resolve any discovery dispute and are hereby ordered
              to attempt to resolve any discovery dispute before bringing it to the
              Court’s attention. If counsel are not able to resolve a discovery dispute,
              counsel shall jointly call chambers (202-354-3350) to arrange for a
              telephone conference with the Court. Counsel shall not file any
              discovery-related motion without a prior telephone conference with
              the Court and opposing counsel. It is the practice of this Court to refer
              discovery-related motions to a Magistrate Judge for resolution.

     (c)      Depositions. Counsel must adhere to the following guidelines when
              taking a deposition:

             i)     All counsel are to conduct themselves in a civil, polite, and
                    professional manner. The Court will not countenance incivility or
                    other behavior during the deposition demonstrating that the
                    examination is being conducted in bad faith or to simply annoy,
                    embarrass, or oppress the deponent.

             ii)    Counsel for the deponent shall refrain from gratuitous comments
                    and from directing the deponent as to times, dates, documents,
                    testimony, and the like.

             iii)   Counsel shall refrain from objecting in any manner other than
                    stating an objection for the record followed by a word or two
                    describing the legal basis for the objection.




                                           3
           Case 1:19-cv-03142-KBJ Document 9 Filed 11/15/19 Page 5 of 9



             iv)    Counsel shall refrain from directing the deponent not to answer any
                    question except for reasons that conform to Fed. R. Civ. P.
                    30(c)(2).

             v)     Counsel shall refrain from engaging in dialogue on the record
                    during the course of the deposition.

             vi)    Counsel for any party or person given notice of the deposition may
                    call for suspension of the deposition on the grounds that these
                    conditions are not being adhered to and may immediately apply to
                    the Court for a ruling and remedy. When appropriate, the Court
                    will impose sanctions.

             vii)   In accordance with Fed. R. Civ. P. 30(d)(1), no deposition may last
                    more than seven hours (exclusive of breaks), except by leave of the
                    Court or stipulation of the parties.

5.   MOTIONS AND STIPULATIONS

     (a)      Motions Generally. Counsel must comply with the following instructions
              when briefing any motion; failure to follow these instructions may result
              in sua sponte denial of the motion:

             i)     Every memorandum of points and authorities that is ten pages
                    or more in length must contain a Table of Contents and Table
                    of Authorities, regardless of whether it is filed in support of or
                    in opposition to a motion. Any non-conforming submissions will
                    not be accepted.

             ii)    Each submission that attaches more than one exhibit shall
                    contain an index of exhibits. Exhibits shall be edited properly to
                    exclude irrelevant material and to direct the Court’s attention to the
                    pertinent portions thereof. Any non-conforming submissions will
                    not be accepted.

             iii)   Memoranda of points and authorities filed in support of or in
                    opposition to any motion may not exceed forty-five (45) pages
                    without leave of Court, and without such leave, reply memoranda
                    may not exceed twenty-five (25) pages. The margins for such
                    memoranda shall be set at one inch and all text in the main body
                    must be double-spaced and in twelve-point Times New Roman font,
                    while all footnotes must be single-spaced and in ten-point Times
                    New Roman font. Counsel are cautioned not to attempt to
                    circumvent these page limitations through extensive use of lengthy
                    footnotes. The caption, signature blocks, and any required tables
                    shall not count toward these limits.




                                            4
      Case 1:19-cv-03142-KBJ Document 9 Filed 11/15/19 Page 6 of 9



        iv)     The Court may reject any filing that, without leave, is filed out of
                time or exceeds the page limitations established in the Local Rules
                or in an Order of this Court.

        v)      Counsel may not file a sur-reply without first requesting leave of
                the Court.

        vi)     If counsel fails to file a memorandum of points and authorities in
                opposition to a given motion, the Court may treat the motion as
                conceded. LCvR 7(b). Similarly, if counsel fails to respond to
                arguments in opposition papers, the Court may treat those specific
                arguments as conceded. See Phrasavang v. Deutsche Bank, 656 F.
                Supp. 2d 196, 201 (D.D.C. 2009) (citations omitted).

        vii)    Every pleading or paper, regardless of whether it is signed by an
                attorney or a pro se party, shall contain the name, address,
                telephone number, and, for an attorney, bar identification number
                of its signatory. LCvR 5.1(e).

        viii)   The Court will summarily deny motions that are subject to LCvR
                7(m) but do not contain the requisite statement.

(b)      Motions for Extensions of Time. Motions for extension of time are
         discouraged, and counsel should not expect the Court to grant extensions.
         The Court will not entertain or honor stipulations for extensions of
         time. Instead, counsel seeking an extension of a deadline shall file a
         written motion at least two (2) business days prior to expiration of the
         deadline that includes the following information:

         i)     The current deadline for which counsel seeks an extension;

         ii)    The specific grounds for the extension, including a statement of
                good cause or excusable neglect, as applicable;

         iii)   The number of previous extensions, if any, granted to each party;

         iv)    A statement of the impact that the requested extension would have
                on all other previously established deadlines;

         v)     A proposed schedule for any other affected deadlines, to be
                proposed only after consulting with opposing counsel; and

         vi)    A statement of opposing counsel’s position vis-à-vis the motion in
                accordance with LCvR 7(m).




                                       5
      Case 1:19-cv-03142-KBJ Document 9 Filed 11/15/19 Page 7 of 9



         The Court may summarily deny any motion that does not comply with
         these requirements.

(c)      Motions Seeking Leave to File Out of Time or To Exceed the Page
         Limitations.

         i)    Motions for leave to file out of time should demonstrate excusable
               neglect for the delay, and should state that the filing is ready to be
               submitted if the Court grants leave. Counsel should not include
               (or lodge) the document to be filed. If the Court grants leave, it
               will authorize counsel to file the document or motion subsequent to
               its ruling on the motion.

         ii)   Motions for leave to exceed the page limitations stated above in
               Part 5(a)(ii) and below in Part 5(e) are accepted but discouraged.
               Counsel who wish to seek leave to exceed page limitations shall
               file a written motion demonstrating good cause for the request.

(d)      Motions for Summary Judgment. Counsel must comply with the
         following instructions when briefing motions for summary judgment,
         including cross-motions for summary judgment, and the Court may strike
         papers not in conformity herewith:

        i)     Every motion for summary judgment and opposition to such motion
               must comply with LCvR 7(h), which requires that each party
               submitting a motion for summary judgment attach a statement of
               material facts for which that party contends there is no genuine
               dispute, with specific citations to those portions of the record upon
               which the party relies in fashioning the statement. The party
               opposing the motion must, in turn, submit a statement
               enumerating all material facts that the party contends are
               genuinely disputed and thus require trial. LCvR 7(h)(1). The
               parties are strongly encouraged to review Jackson v. Finnegan,
               Henderson, Farabow, Garrett & Dunner, 101 F.3d 145 (D.C. Cir.
               1996), on the subject of LCvR 7(h).

        ii)    The moving party’s statement of material facts shall be a short and
               concise statement, in numbered paragraphs, of all material facts
               as to which the moving party claims there is no genuine dispute.
               The statement must contain only one factual assertion in each
               numbered paragraph.

        iii)   The party responding to a statement of material facts must (1)
               restate the movant’s statement of undisputed material fact in
               numbered paragraphs, and (2) immediately following each




                                       6
      Case 1:19-cv-03142-KBJ Document 9 Filed 11/15/19 Page 8 of 9



                numbered paragraph state the opponent’s response to the stated
                fact.

        iv)     If the responding party has additional facts that are not directly
                relevant to its response to any specific paragraph, it must identify
                such facts in consecutively numbered paragraphs at the end of its
                responsive statement of facts. If such additional factual
                allegations are made, the movant must file a responsive
                statement of its own with its reply brief.

        v)      If an opposition fails to include a separate concise statement of
                genuine disputed issues, or a response to the movant’s statement of
                facts, or specific references to the parts of the record relied upon to
                support the statement or response, the Court may treat as conceded
                any facts asserted in the movant’s statement of facts.

        vi)     The parties must furnish precise citations to the portions of the
                record on which they rely; the Court need not consider materials
                not specifically identified. Fed. R. Civ. P. 56(c)(1)(A), (c)(3).

(e)      Motions for Reconsideration. Motions for reconsideration of prior rulings
         are strongly discouraged. Such motions shall be filed only when the
         requirements of Fed. R. Civ. P. 54(b), 59(e), and/or 60(b) are met. Any
         such motion shall not exceed ten (10) pages in length. Moreover, the
         Court will not entertain (a) motions that simply reassert arguments the
         party previously raised and the Court rejected, or (b) arguments that a
         party could have raised previously but now raises for the first time.

(f)      Stipulations and Joint Motions for Protective Orders.

         i)     The parties may elect to file a stipulation that will become a part of
                the record of the case. The parties may not stipulate to extended
                deadlines, stays, or other matters altering the timing of the
                litigation or any other order of the Court. Moreover, no such
                stipulation shall be considered an enforceable Court order unless
                and until the Court signs the agreement.

         ii)    If the parties desire for this Court to sign any such stipulation or
                enter an order approving it, they must file a motion making that
                request. The motion must explain why cause exists for the Court to
                approve the stipulation, and the parties must submit the text of the
                proposed stipulation as an attachment to the motion.

         iii)   Joint motions to approve stipulated protective orders must contain a
                statement of good cause. See Fed. R. Civ. P. 26(c); Klayman v.
                Judicial Watch, Inc., 247 F.R.D. 19, 23 (D.D.C. 2007).




                                        7
           Case 1:19-cv-03142-KBJ Document 9 Filed 11/15/19 Page 9 of 9



6.   ALTERNATIVE DISPUTE RESOLUTION

     (a)      The parties must thoroughly evaluate their settlement positions prior to
              the Rule 16 conference and each party must be prepared to represent
              to the Court what particular facts, if any, need to be discovered, as
              well as what particular legal issues need to be addressed, as a
              prerequisite to engaging in meaningful settlement negotiations.

     (b)      Submission to alternative dispute resolution, e.g., mediation or neutral
              evaluation, is encouraged and available upon request to the Court at any
              time, as is a settlement conference before a Magistrate Judge.

7.   SETTLEMENT

     (a)      Notification of Settlement. If the case settles in whole or in part, Plaintiff
              shall promptly notify the Court of the settlement.

     (b)      Provisional Dismissal. Upon receipt of a notice of settlement, it is the
              practice of this Court to issue a provisional order of dismissal that allows
              the parties to reopen the case within 45 days if they are unable to
              consummate the settlement.


                                      *      *      *




                                             8
